                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


ESSAR STEEL ALGOMA, INC., et al.                            Case No. 1:17-mc-00360-AT
             Plaintiff,
v.
                                                            APPEARANCE OF COUNSEL
SOUTHERN COAL SALES
CORPORATION
           Defendant.


To:      The clerk of court and all parties of record.

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for the Defendant, Southern Coal Sales Corporation. Hereafter, copies of all notices,

pleadings, or other papers should be served on Mr. Getty and the firm at the address noted below.

                                                         Respectfully submitted,

January 9, 2019                                          /s/ Richard A. Getty
                                                         RICHARD A. GETTY

                                                         THE GETTY LAW GROUP, PLLC
                                                         1900 Lexington Financial Center
                                                         250 West Main Street
                                                         Lexington, Kentucky 40507
                                                         Telephone: (859) 259-1900
                                                         Facsimile: (859) 259-1909
                                                         E-Mail: rgetty@gettylawgroup.com

                                                         COUNSEL FOR DEFENDANT,
                                                         SOUTHERN COAL SALES
                                                         CORPORATION




amspld0681
